Title: James Lovell to Abigail Adams, 3 July 1778
From: Lovell, James
To: Adams, Abigail



Dear Madam

July 3d. 1778


I have this Afternoon received your Favour of June 12th. and at the same Time a Gazette from Boston, of later Date, in which I find a pleasing Entry in Regard to Mr. Adams’s Arrival in France. It is so likely to be true from the blundering Manner of it that I venture to congratulate you upon it.
Mr. Thaxter is not yet arrived here, but is expected hourly. He will heartily participate in the Joy of your Family.
Disgrace pursues the Army of our Enemies in their Passage from this City. The particulars are not yet come to Hand of the Battle at Montmouth; but we know it has been very fatal to the best of the british Troops. I shall communicate the partial Account this Day to Mr. Adams, and acquaint him with the Health of his dearest Friend and her little ones.
Nothing can exceed the Filthiness of the Houses which have been occupied by the Enemy here; but, externally, the central Part of the City does not appear much abused. The northern Liberties as they were called are gone intirely, and Southwark has been much injured. The Schuylkill appears from five miles Distance; so totally have the Woods and Orchards been destroyed.
I think you need not apprehend a Visit from the shattered Army now at Sandy Hook. The Desertion which prevails must shortly ruin it. When the foreign Troops were sent for to support the broken Grenadiers and Light Infantry of the British Divisions, it was answered that many of the Officers were willing to obey but none of the Soldiers.

I am continually Yr. affectionate humble Servant,
James Lovell

